Exhibit 10.22

AGREEMENT FOR PURCHASE AND SALE

OF REAL PROPERTY AND ESCROW INSTRUCTIONS

(Mission Tanglewood)

THIS AGREEMENT FOR PURCHASE AND SALE OF REAL PROPERTY AND ESCROW INSTRUCTIONS
(“Agreement”) between Mission Trust Services, LLC, a Delaware limited liability
company, as signatory trustee for MISSION TANGLEWOOD, DST, a Delaware statutory
trust (“Seller”), and LANDMARK APARTMENT TRUST OF AMERICA HOLDINGS, LP, a
Virginia limited partnership, its successors and assigns (“Buyer”), is made and
entered into as of the Effective Date (as defined below).

Recitals

A. Seller owns an apartment project currently known as Mission Tanglewood
located in Austin, Texas more specifically described in Exhibit A attached
hereto, and certain other assets, as hereinafter described.

B. Subject to the terms and conditions set forth below, Seller desires to sell
to Buyer, and Buyer desires to purchase from Seller, the Property (as
hereinafter defined).

C. For purposes of this Agreement, the “Effective Date” shall be defined as the
later of: (i) the date this Agreement is executed by Seller; and (ii) the date
this Agreement is executed by Buyer.

Agreement

NOW, THEREFORE, in consideration of the mutual covenants, promises and
agreements herein contained, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto do
hereby agree as follows:

1. Purchase and Sale. The above “Recitals” are hereby incorporated into this
Agreement as if fully set forth herein. Seller hereby agrees to sell to Buyer,
and Buyer hereby agrees to purchase from Seller, the Property on the terms and
conditions set forth herein. The purchase and sale includes all of Seller’s
right and title, estate interest in and to all of the following (hereinafter
sometimes collectively referred to as the “Property”):

1.1. The real property described on Exhibit A attached hereto, together with all
structures, buildings, improvements and fixtures affixed or attached thereto and
all easements and rights appurtenant thereto, including, without limitation:
(i) all easements, privileges, tenements, hereditaments, appurtenances and
rights belonging or in any way appurtenant to such real property; (ii) any strip
or gore or any land lying in the bed of any street, road, alley or right-of-way,
open or closed, adjacent to or abutting such real property; and (iii) any and
all air rights, subsurface rights, development rights and water rights
permitting to such real property (all of the foregoing being collectively
referred to herein as the “Real Property”);

1.2. All leases, including associated amendments, with all persons (“Tenants”)
leasing the Real Property or any portion thereof as of the Effective Date or
entered into in accordance with this Agreement prior to Closing (as hereinafter
defined), but specifically

 

1 - AGREEMENT FOR PURCHASE AND SALE



--------------------------------------------------------------------------------

excluding that certain Master Lease for Mission Tanglewood Apartments dated as
of January 15, 2009, as amended, between Mission Tanglewood, DST and Mission
Tanglewood LeaseCo, LP, as amended (“Master Lease”) (collectively, the
“Leases”), together with all security deposits held in connection with the
Leases and all of Seller’s right, title and interest in and to all guarantees
for such Leases;

1.3. Seller’s interest, if any, in (i) any and all tangible personal property
owned by Seller located on or used exclusively in connection with the Real
Property, including, without limitation, sculptures, paintings and other
artwork, equipment, furniture, computers, phone systems, Keytrack or Handitrack
systems (if any), gate systems, tools and supplies (collectively, the “Tangible
Personal Property”); and (ii) any and all plans and specifications,
architectural and engineering drawings and the common name of the Real Property
(collectively, the “Intangible Personal Property,” and collectively with the
Tangible Personal Property, the “Personal Property”);

1.4. All service contracts and equipment leases (if any) entered into by Seller
relating to the operation of the Property as of the Effective Date or entered
into by Seller in accordance with this Agreement prior to Closing, excluding
Seller’s insurance, and Seller’s asset and property management agreements, which
will be terminated at Closing and not assumed by Buyer (collectively, the
“Contracts”); provided, however, that Seller shall, at Closing, provide notices
of termination with regard to certain Contracts, as provided hereafter; and

1.5. To the extent transferable, any and all building permits, certificates of
occupancy and other certificates, permits, consents, authorizations, variances
or waivers, dedications, subdivision maps, licenses and approvals from any
governmental or quasi-governmental agency, department, board, commission, bureau
or other entity or instrumentality relating to the Real Property (collectively,
the “Permits”).

2. Purchase Price. Subject to the charges, prorations and other adjustments set
forth in this Agreement, the total Purchase Price for the Property shall be
Twenty Four Million Three Hundred Thousand and No/100 Dollars ($24,300,000.00)
(“Purchase Price”), payable as follows:

2.1. Deposit. Within three (3) business days following the Effective Date, Buyer
shall deposit into Escrow (as hereinafter defined) One Hundred Twenty One
Thousand Five Hundred and No/100 Dollars ($121,500.00) (together with any
interest thereon, the “Deposit”), in the form of a wire transfer to Chicago
Title Company, 5501 LBJ Freeway, Suite 200, Dallas, Texas 75240, Attention:
Debby Moore (the “Title Company”). The Deposit shall become non-refundable upon
payment to the Title Company except (a) as otherwise expressly set forth in this
Agreement or (b) in the event of (i) a default by Seller under this Agreement;
or (ii) disapproval by Lender (defined below) of the Assumption (defined below).
The Title Company shall place the Deposit into an interest bearing money market
account at a bank or other financial institution reasonably satisfactory to
Buyer.

2.2. Assumption of Existing Loan. At Closing, Buyer shall assume the loan in the
original principal amount of Fifteen Million Two Hundred Seventy Five Thousand
and No/100 Dollars ($15,275,000.00), which currently encumbers the Property (the
“Loan”) and receive a

 

2 - AGREEMENT FOR PURCHASE AND SALE



--------------------------------------------------------------------------------

credit against the Purchase Price for the outstanding principal balance of the
Loan as of Closing. The Loan was originally made by Deutsche Bank Berkshire
Mortgage, Inc. d/b/a DB Berkshire Mortgage, Inc. (together with its successors
and assigns, the “Existing Lender”) and is evidenced and/or secured by a number
of documents which are hereinafter collectively referred to as the “Loan
Documents.” Existing Lender’s consent and approval is required before Buyer will
be permitted to assume the Loan. As a condition precedent to the parties’
obligations hereunder pursuant to Section 10, Buyer shall have obtained prior to
Closing, approval from the Existing Lender to the following (collectively, the
“Lender Approval”): (i), the transfer of the Property to Buyer contemplated by
this Agreement on terms materially consistent with the Loan Documents, (ii) any
changes to the prohibited transfer provisions in the Loan Documents necessary in
Buyer’s sole discretion in order to permit the “umbrella partnership” REIT
structure of Buyer, (iii) the change in the property management of the Property
to ATA Property Management, LLC (“the Property Manager), and (iv) the
substitution of guarantors which may be required by the Lender or the Loan
Documents in connection therewith. The “Lender Approval” shall be deemed to
include (a) the satisfactory completion by the Existing Lender of all diligence
investigations, inspections and tests it may require to grant such approval, and
(b) the full negotiation and final approval for signature of the Lender Approval
Documents (as defined below) by Buyer, Seller (if required), the Existing Lender
and, if applicable, the guarantors under the Loan Documents and any other
entities required by the Existing Lender to be a party to the Lender Approval
Documents. Within ten (10) days after the Effective Date, Buyer will apply (and
Seller shall join in the application if required) to the Existing Lender for the
Lender Approval, and shall use its respective commercially reasonable efforts to
obtain the Lender Approval prior to the Closing Date, provided, however, that as
long as Buyer has used its commercially reasonable efforts as required hereby,
in no event shall Buyer have any liability for its failure to obtain the Lender
Approval except where such failure is due to any misrepresentation made by Buyer
to Existing Lender in connection with obtaining the Lender Approval. The parties
hereto agree to cooperate with and to take all reasonable action to facilitate
the receipt of the Lender Approval, however, Buyer shall be solely responsible
to pay to the Lender any and all assumption fees and all other costs, fees or
expenses (other than Seller’s legal fees) in connection with attempting to
obtain the Lender Approval (collectively, the “Loan Assumption Related Fees”).
Buyer and Seller shall execute and deliver at Closing, such consent and approval
documents and agreements required by Lender in connection with the Lender
Approval, in form and content reasonably satisfactory to Buyer and Seller (the
“Lender Approval Documents”). In connection with such approval, the parties
shall diligently, promptly and in good faith attempt to obtain such approval and
both parties will supply the information reasonably requested by Existing Lender
with respect to such approval. Seller and Buyer both covenant and agree to fully
cooperate and endeavor to obtain the Lender Approval, and shall not do anything
(or fail to do anything) which could adversely affect the parties’ ability to
obtain promptly the Lender Approval.

2.2.1. Cash Portion of Purchase Price. On or before the Title Review Completion
Date (hereafter defined), Buyer shall deposit with a bank, financial advisor or
broker selected by Buyer (which may include a qualified intermediary for
like-kind exchange purposes) (the “Equity Escrow Holder”) an amount equal to the
Purchase Price less the then outstanding balance of the Loan and less the
Deposit (the “Escrowed Equity”). The Equity Escrow Holder shall invest the
Escrowed Equity in REIT-compliant investments in a manner directed by Buyer, and
all earnings on the Escrowed Equity shall belong to Buyer and may be distributed
to Buyer periodically as Buyer may direct.

 

3 - AGREEMENT FOR PURCHASE AND SALE



--------------------------------------------------------------------------------

2.3. At least one (1) business day prior to Closing, Buyer shall direct the
Equity Escrow Holder to wire to the Title Company from the Escrowed Equity an
amount equal to the Purchase Price less the Deposit, less the outstanding
balance of the Loan and plus or minus the adjustments, credits (including the
credits contemplated by Section 2.4.3), and prorations required by this
Agreement. The cash amount necessary to pay the balance of the Purchase Price
(the “Cash Portion of the Purchase Price”) shall be paid by the Title Company to
Seller out of the Deposit and the portion of the Escrowed Equity wired to the
Title Company by the Equity Escrow Holder. If for any reason the total of the
Deposit and the portion of the Escrowed Equity wired to the Title Company is
less than the Cash Portion of the Purchase Price, Buyer shall wire to the Title
Company prior to Closing the amount of the deficiency. If the total of the
Deposit and the Escrowed Equity is more than the Cash Portion of the Purchase
Price, the party holding the excess (i.e. the Title Company and/or the Equity
Escrow Holder) shall wire the excess to Buyer or its designee (or back to its
qualified intermediary) at or after Closing.

2.4. OP Units

2.4.1. As more particularly described herein, the Buyer shall have the right to
exchange beneficial interests in Seller at the time of Closing by means of
issuing OP Units (hereafter defined). The Buyer expects to issue OP Units only
to holders of beneficial interests in Seller (“Beneficial Owners”) who
(a) qualify as “accredited investors” within the meaning set forth in Rule
501(a) of Regulation D under the Securities Act of 1933, as amended, (b) have
received the Investor Package (as defined below), and (c) deliver the OP
Issuance Delivery Documents (as defined below) to Buyer at least five
(5) business days prior to Closing (such beneficial owners who satisfy the
foregoing requirements are referred to herein individually as an “Eligible
Beneficial Owner” and collectively as the “Eligible Beneficial Owners”). The
term “OP Units” shall mean units of limited partnership interests in Buyer with
the rights and preferences as set forth in Buyer’s Agreement of Limited
Partnership of the Partnership, dated as of December 27, 2005, as amended on
June 3, 2010, June 28, 2011, and August 3, 2012, and as the same may be further
amended from time to time, a copy of which is filed with the United States
Securities and Exchange Commission (the “SEC”). Buyer understands and agrees
that Buyer’s obligation to purchase the Property is in no way conditioned upon
any Eligible Beneficial Owners accepting the Buyer’s offer of OP Units, and that
the Buyer’s offering of the OP Units may not in any way delay the Closing
contemplated in this Agreement. Buyer further agrees and acknowledges that the
offering of OP Units is being undertaken solely by the Buyer and that the Seller
will not encourage nor participate in the offering of OP Units.

2.4.2. Seller hereby consents to Buyer contacting the Beneficial Owners
regarding the OP Units after the Effective Date, and Seller agrees to
(i) provide to Buyer on the Effective Date the current list of names and
addresses of the Beneficial Owners used in the ordinary course of Seller’s
business; and (ii) send to each of the Beneficial Owners an email or other
appropriate correspondence informing the Beneficial Owners that they may be
contacted by Buyer regarding their ability to acquire OP Units at the time of
Closing. Seller agrees to advise Buyer as to the percentage ownership interest
that each Eligible Beneficial Owner receiving OP Units owns in Seller, to
Seller’s actual knowledge, at least three (3) business days prior to Closing.

 

4 - AGREEMENT FOR PURCHASE AND SALE



--------------------------------------------------------------------------------

2.4.3. In the event that some Eligible Beneficial Owners elect to receive OP
Units (such Eligible Beneficial Owners being referred to herein as
“Participating Beneficial Owners”), the Buyer shall be entitled to receive a
credit on the Closing Statement (as hereinafter defined) in an amount equal to
the portion of net sales proceeds attributable to the beneficial interests in
the Seller that Buyer shall have acquired by means of the issuance of OP Units
to Participating Beneficial Owners. Notwithstanding the foregoing, for federal
income tax purposes, the Buyer and the Seller agree that the Buyer will be
treated as paying the Purchase Price to the Seller and the Seller will be
treated as distributing to the Buyer, pursuant to the terms of Seller’s trust
agreement, its proportionate share of the Purchase Price in respect of the
beneficial interests in Seller acquired by Buyer from Participating Beneficial
Owners.

2.4.4. As used in this Agreement, the term “Investor Package” shall mean such
documents and other information as Buyer may deem necessary or advisable to
provide to Beneficial Owners to make their decision as to whether to accept OP
Units at Closing. As used in this Agreement, the term “OP Issuance Delivery
Documents” shall mean such documents as Buyer may require Eligible Beneficial
Owners to sign in order to induce Buyer to issue OP Units to such Eligible
Beneficial Owners.

2.5. Independent Contract Consideration. One Hundred Dollars ($100.00) of the
Deposit will be non-refundable to Buyer and may be immediately distributed to
Seller as independent consideration for Seller entering into this Agreement.
Such independent consideration is fully earned by Seller, is non-refundable
under any circumstances, but will be applied to the Purchase Price at Closing.

3. Title. Within the period ending fifteen (15) days after the Effective Date
(the “Title Review Period”), Buyer shall review and approve: (i) a current
preliminary title report or title commitment (the “Title Report”) for the
issuance of a standard coverage owner’s policy of title insurance, with standard
provisions and exceptions (the “Title Policy”) issued by the Title Company,
together with copies of all documents constituting exceptions to the title as
reflected in the Title Report (collectively referred to hereinafter as the
“Title Documents”); and (ii) either the existing survey of the Real Property,
or, if available to Buyer, a new survey (in either case, the “Survey”). The
Title Report, Title Documents, and the existing Survey (if any), have been
delivered to Buyer or shall be delivered to Buyer promptly on or following the
Effective Date. If the Title Documents or the Survey reflect or disclose any
defect, exception or other matter affecting the Property that is unacceptable to
Buyer, Buyer shall provide written notice to Seller thereof (whether one or
more, “Buyer’s Objections”) within the Title Review Period. In its sole
discretion, upon written notice to Buyer (the “Reply Notice”) given within two
(2) business days of receipt of the Buyer’s Objections, Seller may elect to cure
or remove Buyer’s Objections, and, if Seller elects to cure or remove any
Buyer’s Objections, it shall be a condition precedent to Buyer’s obligation to
acquire the Property that Seller cures such Buyer’s Objections prior to Closing.
Seller shall be deemed to have elected not to cure or remove any Buyer’s
Objection that Seller does not agree to remove in such Reply Notice (or if
Seller fails to provide a Reply Notice within such 2 business day period), in
which case Buyer shall be entitled, as Buyer’s sole and exclusive remedy, either
to: (i) terminate this Agreement and obtain a refund of the Deposit

 

5 - AGREEMENT FOR PURCHASE AND SALE



--------------------------------------------------------------------------------

from the Title Company and the Escrowed Equity from the Equity Escrow Holder by
providing written notice of termination to Seller given within two (2) business
days of receipt of the Reply Notice (or if no Reply Notice is given, then two
(2) business days after the last date the Reply Notice could have been given)
and returning the Due Diligence Items (as hereinafter defined), in which event
all other escrowed documents and funds shall be returned by the Title Company
and/or by Seller’s counsel, as applicable, to the party which delivered them
into Escrow, and thereafter neither Seller nor Buyer shall have any continuing
obligations hereunder except as otherwise expressly provided herein; or
(ii) waive those Buyer’s Objections that Seller has elected not to cure and
close this transaction as otherwise contemplated herein. If Buyer fails to
terminate this Agreement within such time period, all matters described in the
Title Report and the Title Documents and shown on the Survey, except for any
Buyer’s Objections that Seller has agreed in writing to cure, shall be deemed
“Permitted Exceptions.” As used in this Agreement, the term “Title Review
Completion Date” shall mean the date which is the later of (A) the expiration of
the Title Review Period if Buyer does not provide written notice to Seller of
Buyer’s Objections within the Title Review Period, or (B) the expiration
(without Buyer terminating this Agreement) of the period in which Buyer may
elect to terminate this Agreement if Seller does not provide a Reply Notice or
if Seller does not agree to cure or remove Buyer’s Objections in a Reply Notice.
If, after the end of the Title Review Period, a new materially adverse matter of
title is disclosed on any update to the Title Documents, or a new materially
adverse matter appears for the first time on an update of the Survey, Buyer
shall have the right to terminate this Agreement and recover the Deposit by
sending formal notice of such termination within two business days of Buyer’s
receipt of such new matter of title or survey. The Cure of Buyer’s Objection(s)
may be accomplished, at the election of Seller, by removal of the same from the
Title Policy or by including and paying the cost of an endorsement to the Title
Policy insuring against loss by reason of the Buyer’s Objection(s).
Notwithstanding anything to the contrary in this Agreement, Seller shall have no
obligation to cure any of Buyer’s Objections except that Seller shall be
obligated to satisfy, prior to or as of Closing, any and all (a) mortgages,
deeds to secure debt or other voluntary liens (other than the Loan Documents)
which encumber the Property and are evidenced by instruments to which Seller, or
its predecessors in interest, is a party, and (b) monetary liens placed against
the Property which are directly caused by Seller, including without limitation,
tax liens, mechanics’ or materialmen’s liens or judgments that affect title to
the Property. Notwithstanding any other provision hereof, notices under this
Section 3 must be given by facsimile or e-mail.

4. Due Diligence Items.

4.1. Buyer acknowledges that, prior to the Effective Date, Seller provided Buyer
with due diligence materials and information previously requested by Buyer, and
to the extent not previously provided, Seller shall provide the information and
documents listed on Schedule 4.1 attached hereto promptly after the Effective
Date to the extent in Seller’s possession or control (collectively, the “Due
Diligence Items”). Seller shall provide the Buyer with any warranties relating
to the Property promptly upon Seller’s receipt of the same. Except as expressly
set forth in this Agreement and/or in any documents delivered at Closing, Seller
expressly disclaims any representations or warranties, express or implied, with
respect to the Due Diligence Items.

 

6 - AGREEMENT FOR PURCHASE AND SALE



--------------------------------------------------------------------------------

5. Inspections.

5.1. From the Effective Date until Closing (or the earlier termination of this
Agreement), Buyer shall have a temporary non-exclusive license to enter and
conduct non-invasive feasibility, environmental and physical studies
collectively of the Property that Buyer may deem necessary or advisable in its
sole discretion (collectively, the “Inspections”), on the terms set forth in
this Section 5. Notwithstanding the foregoing, Buyer shall not conduct invasive
testing of any kind (including, without limitation, “Phase II” environmental
testing) without Seller’s prior written consent, which may be withheld in
Seller’s sole and absolute discretion. Buyer must arrange all Inspections with
Seller at least two (2) business days in advance of any Inspections, and Buyer’s
right to conduct the Inspections shall be subject to rights of Tenants and to
such conditions as may be reasonably imposed by Seller in order to avoid
disruption of the day to day operations at the Property. Notwithstanding
anything to the contrary contained in this Agreement, except with respect to
confirming the zoning and building code compliance status of the Property, which
shall not require Seller’s consent, Buyer shall not contact any governmental
official(s) having jurisdiction over the Property without Seller’s prior written
consent, not to be unreasonably withheld; provided, however, that if consented
to, Seller shall have the opportunity to have its representative present and
Buyer shall coordinate any such communications with Seller at least two
(2) business days in advance of same.

5.2. Buyer and its agents shall maintain equipment and other materials in an
orderly manner while they are located on the Property and in locations specified
by Seller. Buyer agrees to remove all debris and trash resulting from the
Inspections on a daily basis and to remove all equipment and other materials
used by Buyer or its agents as soon as the activity for which such equipment and
other materials are used is completed. Buyer and its agents shall take all
appropriate measures for the safety of persons and property on the Property
related to the Inspections and shall comply with all applicable legal
requirements. Buyer shall restore any damage to the Property resulting from the
Inspections, including, but not limited to, repair of surface openings resulting
from tests. Upon Seller’s written request, Buyer shall promptly provide to
Seller a copy of Buyer’s Reports (as hereinafter defined). Buyer agrees to
promptly discharge any liens that may be imposed against the Property as a
result of the Inspections.

5.3. Buyer shall indemnify, save and hold Seller and Seller’s officers, agents,
employees, directors, trustees, invitees, successors and assigns (collectively
“Indemnitees”) harmless against all losses, costs, expenses, liabilities,
claims, litigation, demands, proceedings and damages (including but not limited
to attorney’s fees) suffered or incurred by Seller or any such Indemnitees
arising out of and limited to the Inspections, provided that Buyer shall not
incur any liability due to its discovery, without exacerbation, of the condition
of any “hazardous substances” or other circumstances at the Property. Buyer
waives any claims against Seller arising out of the Inspections or this
Agreement other than claims that are solely caused by or solely arise from any
gross negligence or willful misconduct of Seller. Buyer hereby assumes all
responsibility for claims against Seller by the contractors, subcontractors,
employees and agents of Buyer other than claims that are solely caused by or
solely arise from Seller’s gross negligence or willful misconduct.

5.4. During the term of this Agreement and at all times during which access is
available to Buyer, Buyer shall maintain, and shall require its subcontractors
and agents to

 

7 - AGREEMENT FOR PURCHASE AND SALE



--------------------------------------------------------------------------------

maintain, insurance in form and substance reasonably satisfactory to Seller,
with insurance companies reasonably acceptable to Seller, as follows:
Comprehensive General Liability or Commercial General Liability Insurance, with
limits of not less than One Million Dollars ($1,000,000.00) combined single
limit per occurrence and not less than Two Million Dollars ($2,000,000.00) on a
general aggregate basis, for bodily injury, death and property damage; and
Excess (umbrella) liability insurance with liability insurance with limits of
not less than Five Million Dollars ($5,000,000.00) per occurrence. Any policies
required by the provisions of this Section may be made a part of a blanket
policy of insurance with a “per project, per location endorsement” so long as
such blanket policy contains all of the provisions required herein and does not
reduce the coverage, impair the rights of the other party to this Agreement or
negate the requirements of this Agreement.

5.5. During the course of its performance of the Inspections, Buyer will acquire
knowledge concerning the Property and Seller, and knowledge of other matters of
a sensitive business nature (collectively, “Privileged Information”). Except as
described below and in Sections 24 and 26, neither Buyer nor its agents shall
disclose to any third party, publicize or suffer or permit any of their
respective employees to so disclose or publicize any such Privileged
Information, other than to consultants, attorneys, agents lenders, and
prospective investors as necessary for Buyer’s inspection and analysis of the
Property. In the event that Buyer believes in good faith that it is required by
any legal requirement to disclose any such Privileged Information, then Buyer
shall immediately notify Seller of such belief and the reasons for such belief.
If within ten (10) days after receipt of such notice, Seller advises the party
that sent the notice that Seller shall itself disclose the information, then
Buyer shall not make such disclosure (unless either such party reasonably
believes that it must disclose such information by law). If Buyer reasonably
believes that such disclosure is required to be made in less than the ten
(10) day period, then the notice to Seller shall so state and Seller’s time to
respond will be reduced accordingly.

5.6. The obligations of Buyer described in this Section 5 shall survive the
Closing or any termination of this Agreement.

6. Return of Due Diligence Items; Contracts.

6.1. Notwithstanding anything to the contrary contained in this Agreement, Buyer
hereby agrees that, in the event this Agreement is terminated for any reason,
Buyer shall promptly, and at its sole expense, return to Seller all Due
Diligence Items which have been delivered to Buyer, and, upon Seller’s written
request, deliver to Seller copies of all reports, drawings, plans, studies,
summaries (except to the extent protected by attorney client privilege),
surveys, maps and other data prepared by third parties relating to the Property,
subject to restrictions on Buyer’s ability to make any such materials available
to Seller that are imposed in any agreement with a third party consultant
preparing any such reports or materials (“Buyer’s Reports”); provided, however,
that delivery of such copies and information by Buyer shall be without warranty
or representation whatsoever, express or implied, including, without limitation,
any warranty or representation as to ownership, accuracy, adequacy or
completeness thereof or otherwise. Buyer shall cooperate with Seller at no
expense to Buyer in order to obtain a waiver of any such restrictions.

 

8 - AGREEMENT FOR PURCHASE AND SALE



--------------------------------------------------------------------------------

6.2. Within fifteen (15) days after the Effective Date, Buyer will designate in
a written notice to Seller which Contracts Buyer will assume. By means of a
notice of termination to be delivered at or prior to Closing, Seller shall
terminate (i) at Buyer’s expense, the Contracts not assumed by Buyer which were
executed prior to or on December 29, 2012, and (ii) at Seller’s expense, the
Contracts not assumed by Buyer which were executed after December 29, 2012 as
reflected on Schedule 6.2. Taking into account any credits or prorations to be
made pursuant to this Agreement for payments coming due after Closing but
accruing prior to Closing, Buyer will assume the obligations arising from and
after the Closing Date under those Contracts which Buyer has designated will be
assumed.

7. Escrow.

7.1. Escrow Opening Date; Instructions. The purchase and sale of the Property
shall be consummated through an escrow (“Escrow”) to be opened with the Title
Company on the Effective Date (the “Escrow Opening Date”) and closed on the
Closing Date (as defined below). This Agreement shall be considered as the
escrow instructions between the parties, with such further instructions as the
Title Company may reasonably require in order to clarify its duties and
responsibilities. If the Title Company shall reasonably require further escrow
instructions, the Title Company may prepare such instructions on its usual form.
Such reasonable further instructions shall be promptly signed by Buyer and
Seller and returned to the Title Company within three (3) business days of
receipt thereof. In the event of any conflict between the terms and conditions
of this Agreement and such further instructions, the terms and conditions of
this Agreement shall control. At the Closing (as defined below), the parties
hereto shall direct the Title Company to release from Escrow and wire to Seller
and the Cash Portion of the Purchase Price delivered to the Title Company
pursuant to Section 2.3 above, record the Deed and all applicable Loan
Assumption Documents, and deliver to Buyer and/or Seller, as applicable, all of
the agreements, instruments and other documents delivered to the Title Company
pursuant to Sections 7.3, 7.4, 7.5 and 7.6 below.

7.2. Closing. The Title Company, Seller’s counsel and Equity Escrow Holder (as
applicable) shall all release and deliver to Buyer and Seller, as applicable,
the agreements, documents and instruments delivered into Escrow (the “Closing”)
on or before the date which is fifteen (15) days after receipt of the Lender
Approval (the “Closing Date”). Notwithstanding the foregoing, in the event that
Lender Approval has not been obtained by the date which is six (6) months after
the expiration of the Title Review Period, both Buyer and Seller shall have the
right to terminate this Agreement, in which case the Deposit shall be paid to
Buyer, all other escrow documents and funds shall be returned by the Title
Company and/or by Seller’s counsel, as applicable, to the party which delivered
them into Escrow, the Equity Escrow Holder shall return the Escrowed Equity to
Buyer, and, thereafter, neither Seller nor Buyer shall have any continuing
obligations hereunder except as otherwise expressly set forth herein.

7.3. Buyer’s Deliveries at Escrow Opening Date and Title Review Completion Date.
On the Escrow Opening Date, Buyer will wire the Deposit to the Title Company. On
the Title Review Completion Date, Buyer will wire the Escrowed Equity to the
Equity Escrow Holder and deliver to the Title Company each of the following
agreements, instruments and other documents, all of which are being duly
executed and delivered to the Title Company on the date hereof to be held in
escrow pending the Closing pursuant to the terms of this Agreement:

7.3.1. Two (2) original counterparts executed by Buyer of an assignment and
assumption agreement in substantially the form attached hereto as Exhibit B,
whereby Seller assigns and conveys to Buyer all of Seller’s right, title and
interest in, and Buyer assumes all of Seller’s obligations under, the Leases,
the Contracts being assumed and the Permits (the “Assignment and Assumption
Agreement”).

 

9 - AGREEMENT FOR PURCHASE AND SALE



--------------------------------------------------------------------------------

7.4. Seller’s Deliveries at Title Review Completion Date. On the Escrow Opening
Date, Seller shall deliver to the Seller’s counsel each of the following
agreements, instruments and other documents, all of which are being duly
executed and delivered to Seller’s counsel on the date hereof to be held in
escrow pending the Closing pursuant to the terms of this Agreement, and all of
which shall be delivered by Seller’s counsel to the Title Company at least one
(1) business day prior to Closing for delivery to Buyer (or for recording) at
Closing:

7.4.1. A duly executed and acknowledged special warranty deed, conveying fee
title to the Property in favor of Buyer (the “Deed”);

7.4.2. An executed certificate of non-foreign status;

7.4.3. A bill of sale of the Personal Property, if any, without warranty, in
favor of Buyer and duly executed by Seller, in substantially the form attached
hereto as Exhibit C;

7.4.4. Two (2) original counterparts executed by Seller of the Assignment and
Assumption Agreement; and

7.4.5. An undated letter from Seller addressed to Tenants informing such Tenants
of the change in ownership and directing that future rent payments be made to
Buyer;

7.5. Buyer Deliveries at Closing. At the Closing, Buyer will execute and/or
deliver, or cause to be executed and delivered, to the Title Company for
delivery to Seller (unless another party is otherwise indicated) each of the
following agreements, instruments and other documents:

7.5.1. To the Existing Lender, three (3) original counterparts executed by
Seller of the applicable Lender Approval Documents;

7.5.2. Two (2) original counterparts executed by Buyer of the Closing Statement
(as defined in Section 7.9.2 below); provided, however, that such executed
Closing Statement may be transmitted by facsimile and/or e-mail so long as two
(2) original counterparts are deposited with Federal Express or other nationally
recognized overnight courier on the Closing Date for delivery to the Title
Company the next business day;

7.5.3. Such other documents as Title Company may reasonably require from Buyer
in order to issue the Title Policy and to close this transaction; and

7.5.4. Any and all other instruments and documents required to be delivered by
Buyer at or prior to the Closing pursuant to and in accordance with any of the
other provisions of this Agreement, and such other documents or instruments as
Seller and Title Company may reasonably request to effect the transactions
contemplated hereby.

 

10 - AGREEMENT FOR PURCHASE AND SALE



--------------------------------------------------------------------------------

7.6. Seller’s Deliveries at Closing. On or before the Closing, Seller will
execute and/or deliver, or cause to be executed and delivered, to the Title
Company for delivery to Buyer (unless another party is otherwise indicated) each
of the following agreements, instruments and other documents:

7.6.1. To the Existing Lender, three (3) original counterparts executed by
Seller of the applicable Lender Approval Documents;

7.6.2. To the Title Company, (a) an owner’s affidavit in customary form, and
(b) an affidavit to Seller’s actual knowledge on substantially the form attached
hereto as Exhibit D, with such modifications as Seller may require in order to
accurately describe facts known to Seller as to the matters described therein.

7.6.3. Two (2) original counterparts executed by Seller of the Closing
Statement; provided, however, that such executed Closing Statement may be
transmitted by facsimile and/or e-mail so long as two (2) original counterparts
are deposited with Federal Express or other nationally recognized overnight
courier on the Closing Date for delivery to the Title Company the next business
day;

7.6.4. Termite certificate from Seller’s pest control company dated not more
than sixty (60) days prior to Closing;

7.6.5. Seller shall make available at the Property, all keys to all buildings
and other improvements located on the Property, combinations to any safes
thereon, and security devices therein in Seller’s possession;

7.6.6. Seller shall make available at the Property all records and files
relating to the management or operation of the Property, including, without
limitation, original (or if not available, legible copies) of all Leases,
assumed Contracts, Permits and tenant files (including correspondence);

7.6.7. Updated rent rolls dated within one (1) Business Day of the Closing Date;

7.6.8. Evidence of Seller’s authority to sell the Property and the authority of
the signatory to sign documents on behalf of Seller, good standing certificates,
and such other documents as Title Company may reasonably require from Seller in
order to issue the Title Policy and to close this transaction; and

7.6.9. Any and all other instruments and documents required to be delivered by
Seller at or prior to the Closing pursuant to and in accordance with any of the
other provisions of this Agreement.

7.7. Buyer’s Costs. Buyer shall pay the following:

7.7.1. One half (1/2) of the Title Company’s fees, costs and expenses;

7.7.2. The Loan Assumption Related Fees;

 

11 - AGREEMENT FOR PURCHASE AND SALE



--------------------------------------------------------------------------------

7.7.3. If desired by Buyer, the cost of any extended coverage title insurance
premiums and the cost of all endorsements to the Title Policy (except those
endorsements which Seller elects to obtain pursuant to Section 3 in order to
cure any Buyer’s Objections);

7.7.4. All costs associated with a ALTA minimum survey of the Property; and

7.7.5. All other costs not itemized above which are customarily borne by buyers
of real property in the county in which the Property is situated.

7.8. Seller’s Costs. At or before Closing, Seller shall pay the following:

7.8.1. All fees owed by Seller to RW Baird & Co., Inc., as described in
Section 22 of this Agreement;

7.8.2. Costs and fees of Seller’s counsel;

7.8.3. All costs (if any) associated with the termination of the Master Lease;

7.8.4. The Title Company’s premium for a standard coverage owner’s Title Policy,
with the costs of any endorsements or extended coverage being borne by Buyer
pursuant to Section 7.7.3 above;

7.8.5. One half (1/2) of the Title Company’s fees, costs and expenses; and

7.8.6. All other costs not itemized above which are customarily borne by sellers
of real property in the county in which the Property is situated.

7.9. Prorations.

7.9.1. Items to be Prorated. The following shall be prorated between Seller and
Buyer as of the Closing Date with Buyer being deemed the owner of the Property
as of the Closing Date:

7.9.1.1. Rents. Buyer will receive a credit at the Closing for all rents
collected by Seller prior to the Closing and allocable to the period from and
after the Closing based upon the actual number of days in the month. No credit
shall be given Seller for accrued and unpaid rent or any other non-current sums
due from Tenants until these sums are paid, and Seller shall retain the right to
collect any such rent provided Seller does not sue to evict any tenants or
terminate any Leases. Buyer shall cooperate with Seller after the Closing to
collect any rent under the Leases which has accrued as of the Closing; provided,
however, Buyer shall not be obligated to sue any Tenants or exercise any legal
remedies under the Leases or to incur any expense over and above its own regular
collection expenses. All payments collected from Tenants after the Closing shall
first be applied to the month in which the Closing occurs, then to any rent due
to Buyer for the period after Closing and finally to any rent due to Seller for
the period prior to Closing; payments collected by either party after Closing
shall be paid over to the party entitled thereto under this Section 7.9.1.1
within five (5) business days after receipt thereof.

 

12 - AGREEMENT FOR PURCHASE AND SALE



--------------------------------------------------------------------------------

7.9.1.2. Security Deposits; Prepaid Rents. Prepaid rentals and other tenant
charges and security deposits (including any portion thereof which may be
designated as prepaid rent) under Leases, if and to the extent that such
deposits are in Seller’s actual possession or control (or are required by the
Leases to be held by Seller) and have not been otherwise applied by Seller to
any obligations of any Tenants under the Leases, shall be credited against the
Purchase Price, and upon the Closing, Buyer shall assume full responsibility for
all security deposits to be refunded to the Tenants under the Leases.

7.9.1.3. Reserves. Seller shall receive a credit from Buyer at Closing in the
amount of any existing capital improvement, insurance, property tax and any
other impounds, deposits and reserves held by Existing Lender if the same are
assigned to Buyer at Closing.

7.9.1.4. Contracts. All amounts due, commissions, up-front revenues and
incentives, and prepayments under the Contracts shall be assigned to Buyer at
Closing. All amounts for services rendered or materials furnished under the
Contracts assumed by Buyer and accruing for the billing period that includes the
Closing Date shall be prorated, and those accruing after the Closing Date shall
be the responsibility of Buyer.

7.9.2. Calculation. Prior to Closing the Seller and the Title Company shall
jointly prepare a closing statement which shall set forth the calculations set
forth in Section 2.3, the costs payable under Sections 7.7 and 7.8 and the
prorations and credits provided for in Section 7.9.1 and elsewhere in this
Agreement. All prorations shall be final. In the event that the amount of 2013
taxes is not available at the time of Closing, real estate taxes shall be
prorated using $620,704 as the amount of 2013 taxes. The closing statement as
adjusted as aforesaid and approved in writing by the parties shall be referred
to herein as the “Closing Statement.”

7.9.3. Items Not Prorated. Seller and Buyer agree that (i) on the Closing, the
Property will not be subject to any financing arranged by Seller other than the
Loan; (ii) none of the insurance policies relating to the Property will be
assigned to Buyer, and Buyer shall responsible for arranging for its own
insurance effective immediately after the Closing Date; and (iii) utilities,
including telephone, electricity, water and gas, shall be read on the Closing
Date, and Buyer shall be responsible for all the necessary actions needed to
arrange for utilities to be transferred to the name of Buyer immediately after
the Closing Date, including the posting of any required deposits, and Seller
shall be entitled to recover and retain from the providers of such utilities any
refunds or overpayments to the extent applicable to the period prior to the
Closing, and any utility deposits which it or its predecessors may have posted.
Accordingly, there will be no prorations for debt service, insurance or
utilities. In the event a meter reading is unavailable for any particular
utility, such utility shall be prorated in the manner provided in Section 7.9.3
above.

7.9.4. Indemnification. Buyer and Seller shall each indemnify, protect, defend
and hold the other harmless from and against any claim in any way arising from
the matters for which the other receives a credit or otherwise assumes
responsibility pursuant to this Section.

7.9.5. Survival. This Section 7.9 shall survive the Closing.

 

13 - AGREEMENT FOR PURCHASE AND SALE



--------------------------------------------------------------------------------

8. Representations, Warranties, and Covenants.

8.1. Representations of Seller. Seller hereby represents and warrants as of the
date hereof to Buyer as follows:

8.1.1. Seller is a Delaware statutory trust duly formed, and validly existing
and in good standing under the laws of the State of Delaware. Mission Trust
Services, LLC is the Signatory Trustee of Seller. Seller has full power and
authority to enter into this Agreement, to perform this Agreement and to
consummate the transactions contemplated hereby. Except for the Lender Approval,
no authorization, consent, approval, or other action by any person, entity or
governmental authority is required in connection with the Seller’s execution and
delivery of this Agreement or the consummation of the transaction contemplated
hereby. This Agreement is a legal, valid and binding obligation of Seller,
enforceable against Seller in accordance with its terms, subject to the effect
of applicable bankruptcy, insolvency, reorganization, arrangement, moratorium or
other similar laws affecting the rights of creditors generally.

8.1.2. Seller is not a “foreign person” within the meaning of Section 1445(f) of
the Internal Revenue Code of 1986, as amended (the “Code”).

8.1.3. Attached hereto as Schedule 8.1.3 is a true, correct and complete copy of
the rent roll and aged delinquency report for the Property effective as of the
date set forth thereon, which is the rent roll and aged delinquency report used
by Seller in the ordinary course of business.

8.1.4. There is no claim, action, suit, investigation or proceeding, at law, in
equity or otherwise, now pending or, to Seller’s actual knowledge, threatened
against the Seller or with respect to the Property.

8.1.5. Except as set forth on Schedule 8.1.5, Seller has not received written
notice of nor, to Seller’s actual knowledge, are there any pending condemnation
or eminent domain proceedings which would affect any portion of the Property.

8.1.6. To Seller’s actual knowledge, during Seller’s ownership of the Property
Seller has not received written notice of the violation of any applicable law,
ordinance, order or regulation affecting the Property which violation remains
uncured, except as set forth on Schedule 8.1.6.

8.1.7. Neither the execution nor the delivery of this Agreement or the documents
contemplated hereby, nor the consummation of the conveyance of the Property to
Buyer in accordance with the terms of this Agreement, will conflict with or
cause a breach of any of the terms and conditions of, or constitute a default
under, any agreement, commitment, note, mortgage, lease, bond, license, permit
or other instrument or obligation by which Seller is bound.

8.1.8. Except as set forth on Schedule 8.1.8, Seller has not received written
notice from any governmental authority of, nor to Seller’s actual knowledge are
there any, pending or threatened action or proceeding arising out of the
environmental condition of the Property, “hazardous substances” (as defined in
Comprehensive Environmental Response, Compensation and Liability Act of 1980, 42
U.S.C. §§9601 et seq., as amended) located on the Property, or any alleged
violation of any environmental laws.

 

14 - AGREEMENT FOR PURCHASE AND SALE



--------------------------------------------------------------------------------

8.1.9. Patriot Act.

(i) Seller represents and warrants that Seller is not in violation of any laws
relating to terrorism or money laundering, including Executive Order No. 13224
on Terrorist Financing, effective September 24, 2001 and relating to Blocking
Property and Prohibiting Transactions With Persons Who Commit, Threaten to
Commit, or Support Terrorism (the “Executive Order”) and/or the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001 (Public Law 107 56, the “Patriot Act”).

(ii) Seller represents and warrants that Seller is not a “Prohibited Person”
which is defined as follows:

(A) a person or entity that is listed in the Annex to, or is otherwise subject
to the provisions of, the Executive Order;

(B) a person or entity owned or controlled by, or acting for or on behalf of,
any person or entity that is listed in the Annex to, or is otherwise subject to
the provisions of, the Executive Order;

(C) a person or entity with whom Buyer or its successor or assignee is
prohibited from dealing or otherwise engaging in any transaction by any
terrorism or money laundering laws or regulations, including the Executive Order
and the Patriot Act;

(D) a person or entity who commits, threatens or conspires to commit or supports
“terrorism” as defined in the Executive Order;

(E) a person or entity that is named as a “specially designated national and
blocked person” on the most current list published by the U.S. Treasury
Department Office of Foreign Assets Control at its official website,
http://www.treas.gov/ofac/tllsdn.pdf, or at any replacement website or other
replacement official publication of such list; and

(F) a person or entity who is affiliated with a person or entity listed above.

(iii) Seller represents and warrants that neither Seller nor its beneficiaries,
have or will: (A) conduct any business or engage in any transaction or dealing
with any Prohibited Person, including the making or receiving any contribution
of funds, goods or services to or for the benefit of any Prohibited Person,
(B) deal in or otherwise engage in any transaction relating to, any property or
interests in property blocked pursuant to the Executive Order; or (C) engage in
or conspire to engage in any transaction that evades or avoids, or has the
purpose of evading or avoiding, or attempts to violate, any of the prohibitions
set forth in the Executive Order or the Patriot Act.

 

15 - AGREEMENT FOR PURCHASE AND SALE



--------------------------------------------------------------------------------

8.1.10. Loan Documents. To Seller’s actual knowledge, the Loan Documents
delivered to Buyer constitute all of the material loan documents and related
instruments in effect with respect to the Loan.

8.1.11. In making the foregoing representations and warranties, Seller has not
made or undertaken to make any investigation as to factual matters or as to the
accuracy or completeness of any representation, warranty, data or any other
information related thereto and hereby disclaims liability for any unintentional
misstatement. Whenever the term “to Seller’s knowledge” or similar language is
used in this Agreement with respect to the existence or absence of facts, it
signifies that Seller has not undertaken any independent investigation of facts,
but instead has based Seller’s representation solely upon the current actual
knowledge of Christopher C. Finlay (who assumes no personal liability of any
kind by virtue of this Agreement or the Seller representations contained
herein), and Seller disclaims any obligation to conduct any independent
investigation with respect to such matters.

8.2. Approval of Property; Limitations on Seller Representations and Warranties.

8.2.1. Except as is specifically provided in Section 8.1 of this Agreement,
Seller makes no representations or warranties as to the truth, accuracy,
completeness, methodology of preparation or otherwise concerning any engineering
or environmental reports, audits, the materials prepared by Seller or any other
materials, data or other information whatsoever supplied to Buyer in connection
with Buyer’s inspection of the Property. It is the parties’ express
understanding and agreement that such materials are provided only for Buyer’s
convenience, and, in doing so, Buyer shall rely exclusively on its own
independent investigation and evaluation of every aspect of the Property and not
on any materials supplied by Seller. Except as may be specifically provided
elsewhere in this Agreement, Buyer expressly disclaims any intent to rely on any
such materials provided to it by Seller in connection with its inspection and
agrees that it shall rely solely on its own independently developed or verified
information. Except with respect to all obligations in this Agreement
(including, without limitation, Seller’s express representations and warranties)
that are expressly stated to survive Closing, and the indemnity provisions
contained in the documents delivered in connection with the closing of the
transactions contemplated by this Agreement (collectively, the “Surviving
Obligations”), Buyer hereby releases Seller and its agents, representatives and
employees from any and all claims, demands and causes of action, past, present
and future that Buyer may have relating to (i) the condition of the Property at
any time, before or after the Closing, including, without limitation, the
presence of any hazardous materials; or (ii) any other matter pertaining to the
Property. This release shall survive the Closing or the termination of this
Agreement.

8.2.2. In the event of any material breach by Seller of any of the preceding
representations or warranties which is discovered by Buyer prior to Closing,
Buyer’s sole remedy shall be either: (i) to give written notice to Seller
describing such breach and stating that, if Seller is unable to cure the breach
within seven (7) days, Buyer may elect in writing to terminate this Agreement ,
and if Seller fails to cure the breach within such 7-day period, Buyer may
terminate this Agreement by giving written notice of termination to Seller and
the Title

 

16 - AGREEMENT FOR PURCHASE AND SALE



--------------------------------------------------------------------------------

Company, whereupon the Title Company shall promptly refund the Deposit to Buyer,
all other escrow documents and funds shall be returned by the Title Company
and/or by Seller’s counsel, as applicable, to the party which delivered them
into Escrow, the Equity Escrow Holder shall return the Escrowed Equity to Buyer,
and solely in the event that a Seller representation was materially false when
made, Seller shall reimburse Buyer for its actual verified out-of-pocket
expenses in conducting its investigations of the Property, negotiating and
finalizing this Agreement, and preparing for Closing, plus any non-refundable
Loan Assumption Related Fees, up to a maximum aggregate amount of $100,000, and
thereafter neither party shall have any further rights or obligations hereunder
except for the Surviving Obligations or (ii) waive such breach and proceed with
the Closing. Seller’s representations and warranties set forth in Section 8.1
shall not survive the Closing.

8.2.3. Approval of Property. The consummation of the purchase and sale of the
Property pursuant to this Agreement shall be deemed Buyer’s acknowledgement that
it has had an adequate opportunity to make such legal, factual and other
inspections, inquiries and investigations as it deems necessary, desirable or
appropriate with respect to the Property. Such inspections, inquiries and
investigations of Buyer shall be deemed to include, but shall not be limited to,
any leases and contracts pertaining to the Property, the physical components of
all portions of the Property, the physical condition of the Property, such state
of facts as an accurate survey, environmental report and inspection would show
and the present and future zoning ordinance, ordinances and resolutions. Except
as expressly provided in this Agreement and the Closing documents, Buyer shall
not be entitled to and shall not rely upon, Seller or Seller’s agents with
regard to, and Seller will not make any representation or warranty with respect
to: (i) the quality, nature, adequacy or physical condition of the Property
including, but not limited to, the structural elements, foundation, roof,
appurtenances, access, landscaping, parking facilities or the electrical,
mechanical, HVAC, plumbing, sewage or utility systems, facilities or appliances
at the Property, if any; (ii) the quality, nature, adequacy or physical
condition of soils or the existence of ground water at the Property; (iii) the
existence, quality, nature, adequacy or physical condition of any utilities
serving the Property; (iv) the development potential of the Property, its
habitability or merchantability or the fitness, suitability or adequacy of the
Property for any particular purpose; (v) the zoning or other legal status of the
Property; (vi) the Property or its operations’ compliance with any applicable
codes, laws, regulations, statutes, ordinances, covenants, conditions or
restrictions of any governmental or quasi-governmental entity or of any other
person or entity; (vii) the quality of any labor or materials relating in any
way to the Property; or (viii) the condition of title to the Property or the
nature, status and extent of any right-of-way, lease, right of redemption,
possession, lien, encumbrance, license, reservation, covenant, condition,
restriction or any other matter affecting the Property except as expressly set
forth in this Agreement. EXCEPT AS EXPRESSLY PROVIDED IN THIS AGREEMENT AND THE
CLOSING DOCUMENTS, SELLER HAS NOT, DOES NOT AND WILL NOT MAKE ANY WARRANTIES OR
REPRESENTATIONS WITH RESPECT TO THE PROPERTY AND SELLER SPECIFICALLY DISCLAIMS
ANY OTHER IMPLIED WARRANTIES OR WARRANTIES ARISING BY OPERATION OF LAW,
INCLUDING, BUT IN NO WAY LIMITED TO, ANY WARRANTY OF CONDITION, MERCHANTABILITY,
HABITABILITY OR FITNESS FOR A PARTICULAR PURPOSE OR USE. FURTHERMORE, SELLER HAS
NOT, DOES NOT AND WILL NOT MAKE ANY REPRESENTATION OR WARRANTY WITH REGARD TO
COMPLIANCE WITH ANY ENVIRONMENTAL PROTECTION, POLLUTION OR

 

17 - AGREEMENT FOR PURCHASE AND SALE



--------------------------------------------------------------------------------

LAND USE LAWS, RULES, REGULATIONS, ORDERS OR REQUIREMENTS INCLUDING, BUT NOT
LIMITED TO, THOSE PERTAINING TO THE HANDLING, GENERATING, TREATING, STORING OR
DISPOSING OF ANY HAZARDOUS WASTE OR SUBSTANCE INCLUDING, WITHOUT LIMITATION,
ASBESTOS, PCB AND RADON. BUYER ACKNOWLEDGES THAT BUYER IS A SOPHISTICATED BUYER
FAMILIAR WITH THIS TYPE OF PROPERTY AND THAT, SUBJECT ONLY TO THE EXPRESS
WARRANTIES SET FORTH IN THIS AGREEMENT AND CLOSING DOCUMENTS, BUYER WILL BE
ACQUIRING THE PROPERTY “AS IS AND WHERE IS, WITH ALL FAULTS,” IN ITS PRESENT
STATE AND CONDITION, SUBJECT ONLY TO NORMAL WEAR AND TEAR AND BUYER SHALL ASSUME
THE RISK THAT ADVERSE MATTERS AND CONDITIONS MAY NOT HAVE BEEN REVEALED BY
BUYER’S INSPECTIONS AND INVESTIGATIONS. BUYER SHALL ALSO ACKNOWLEDGE AND AGREE
THAT THERE ARE NO ORAL AGREEMENTS, WARRANTIES OR REPRESENTATIONS COLLATERAL TO
OR AFFECTING THE PROPERTY BY SELLER, ANY AGENT OF SELLER OR ANY THIRD PARTY. THE
TERMS AND CONDITIONS OF THIS SECTION SHALL SURVIVE THE CLOSING, AND NOT MERGE
WITH THE PROVISIONS OF ANY CLOSING DOCUMENTS. SELLER SHALL NOT BE LIABLE OR
BOUND IN ANY MANNER BY ANY ORAL OR WRITTEN STATEMENTS, REPRESENTATIONS OR
INFORMATION PERTAINING TO THE PROPERTY FURNISHED BY ANY REAL ESTATE BROKER,
AGENT, EMPLOYEE, SERVANT OR OTHER PERSON, UNLESS THE SAME ARE SPECIFICALLY SET
FORTH OR REFERRED TO IN THIS AGREEMENT. EXCEPT WITH REGARD TO THE OBLIGATIONS
EXPRESSLY SET FORTH IN THIS AGREEMENT AND THE REPRESENTATIONS AND WARRANTIES IN
SECTION 8.1 HEREOF OR IN THE CLOSING DOCUMENTS, BUYER HEREBY RELEASES SELLER AND
ITS AGENTS, REPRESENTATIVES AND EMPLOYEES FROM ANY AND ALL LIABILITY RELATING TO
THE CONDITION OF THE PROPERTY BEFORE OR AFTER THE CLOSING AND ANY OTHER MATTER
RELATING TO THE PROPERTY, WHETHER KNOWN OR UNKNOWN AT THE TIME OF THE CLOSING.

8.2.4. Release. Except as expressly set forth in this Agreement or the Closing
documents to the contrary and except for any claims arising under the express
representations, warranties or covenants of Seller under this Agreement or under
the indemnity provisions of any document delivered in connection with the
Closing, Buyer for itself and its agents, affiliates, successors and assigns,
hereby releases and forever discharges Seller, and any party related to or
affiliated with Seller and their respective successors and assigns (the “Seller
Related Parties”) from and against any and all claims at law or equity which
Buyer or any party related to or affiliated with Buyer and their respective
successors and assigns (each a “Buyer Related Party”), whether known or unknown
at the time of this Agreement, which Buyer or a Buyer Related Party has or may
have in the future, arising from or related to any matter or thing relating to
or in connection with the Property, including but not limited to, the documents
and information referred to in this Agreement, the Leases and the Tenants, the
Loan, any construction defects, errors or omissions in the design or
construction and arising out of the physical, environmental, economic or legal
condition of the Property, including, without limitation, any claim for
indemnification or contribution arising under the Comprehensive Environmental
Response, Compensation, and Liability Act (42 U.S.C. Section 9601, et. seq.) or
any similar federal, state or local statute, rule or ordinance relating to
liability of property owners or operators for environmental matters.

 

18 - AGREEMENT FOR PURCHASE AND SALE



--------------------------------------------------------------------------------

8.3. Covenants of Seller. Seller hereby covenants as follows:

8.3.1. At all times from the Effective Date through the Closing Date, Seller
shall cause to be in force fire and extended coverage insurance upon the
Property and public liability insurance with respect to damage or injury to
persons or property occurring on the Property in at least such amounts as are
maintained by Seller on the Effective Date.

8.3.2. From the Effective Date through the Closing Date, Seller shall not sell,
assign or convey any right, title or interest whatsoever in or to the Property,
or create or permit to attach any lien, security interest, easement,
encumbrance, charge or condition affecting the Property (other than the
Permitted Exceptions) without promptly discharging the same prior to Closing.

8.3.3. Unless Seller has secured Buyer’s prior written approval, if after the
Effective Date Seller (a) amends or waives any right under any Contract which is
not terminable on 30 days’ notice; or (b) enters into a Contract which is not
terminable on 30 days’ notice, Seller must provide notice to Buyer of such
action no later than the date which is two (2) business days before Closing and
Buyer shall have the right to elect to cause the Seller to terminate such
Contract at Closing, at Seller’s expense.

8.3.4. From and after the Effective Date, Seller shall cause the Property to be
maintained and operated in accordance with reasonable and customary standards
for similar assets in the geographic area in which the Property is located;
provided, however, that Seller shall have no obligation to make any capital
improvements.

8.3.5. With respect to any vacant units within the Property that are not in
“rent-ready condition” on the date which is five days prior to the Closing Date,
Seller shall provide Buyer with a credit against the Purchase Price at Closing
of Five Hundred and 00/100 Dollars ($500.00) per unit. The term “rent-ready
condition” shall mean: interior carpets have been cleaned or replaced as
necessary, freshly painted interior walls, working kitchen appliances (and water
heaters and HVAC to the extent such items serve only the individual vacant
unit(s)), and no material damage to the doors, walls, ceilings, floors or
windows inside such vacant units.

8.3.6. At or prior to Closing, to terminate the Master Lease at Seller’s
expense.

9. Representations and Warranties of Buyer. Buyer hereby represents and warrants
to Seller as follows:

9.1. Buyer is a limited partnership duly organized and validly existing under
the laws of the Commonwealth of Virginia. Buyer has full power and authority to
enter into this Agreement, to perform this Agreement and to consummate the
transactions contemplated hereby. This Agreement is a legal, valid and binding
obligation of Buyer, enforceable against Buyer in accordance with its terms,
subject to the effect of applicable bankruptcy, insolvency, reorganization,
arrangement, moratorium or other similar laws affecting the rights of creditors
generally.

 

19 - AGREEMENT FOR PURCHASE AND SALE



--------------------------------------------------------------------------------

9.2. The execution, delivery and performance by Buyer of this Agreement, and all
other agreements, instruments and documents referred to or contemplated herein
or therein do not require the consent, waiver, approval, license or
authorization of any person or public authority which has not been obtained and
do not and will not contravene or violate (with or without the giving of notice
or the passage of time or both), the organizational documents of Buyer or any
judgment, injunction, order, law, rule or regulation applicable to Buyer. Buyer
is not a party to, or subject to or bound by, any judgment, injunction or decree
of any court or governmental authority or any lease, agreement, instrument or
document which may restrict or interfere with the performance by Buyer of this
Agreement, or such other leases, agreements, instruments and documents.

10. Conditions Precedent to Closing.

10.1. The obligations of Buyer pursuant to this Agreement shall, at the option
of Buyer, be subject to the following conditions precedent:

10.1.1. All of the representations, warranties and agreements of Seller set
forth in this Agreement shall be true and correct in all material respects as of
the Effective Date, and Seller shall not have on or prior to Closing, failed to
meet, comply with or perform in any material respect any conditions or
agreements on Seller’s part as required by the terms of this Agreement.

10.1.2. There shall not exist any material, adverse encumbrance or title defect
affecting the Property except for the Permitted Exceptions or matters to be
satisfied at Closing.

10.1.3. Existing Lender shall have given in writing the Lender Approval and
shall be prepared to execute and deliver the Lender Approval Documents at
Closing.

10.2. The obligations of Seller under this Agreement shall, at the option of
Seller, be subject to the following conditions precedent:

10.2.1. All of the representations, warranties and agreements of Buyer set forth
in this Agreement shall be true and correct in all material respects as of the
Effective Date, and Buyer shall not have on or prior to Closing, failed to meet,
comply with or perform in any material respect any conditions or agreements on
Buyer’s part as required by the terms of this Agreement.

10.2.2. Existing Lender shall have given in writing the Lender Approval, with a
release of Seller and all guarantors, indemnitors, and affiliates of Seller from
all liability (except for matters which arose during Seller’s period of
ownership).

10.3. If any such condition is not fully satisfied by Closing, the party in
whose favor the condition runs shall notify the other party and may terminate
this Agreement by written notice (in all events such written notice shall be
given prior to Closing) whereupon this Agreement may be canceled, and upon
return of the Due Diligence Items, the Deposit shall be paid to Buyer (except in
the case of (a) a failure of the condition precedent described in
Section 10.1.1, in which case the provisions of Section 8.2.2 shall apply, and
(b) a failure of the condition precedent described in Section 10.2.1, in which
case the Seller shall retain the Deposit), all other

 

20 - AGREEMENT FOR PURCHASE AND SALE



--------------------------------------------------------------------------------

escrow documents and funds shall be returned by the Title Company and/or by
Seller’s counsel, as applicable, to the party which delivered them into Escrow,
the Equity Escrow Holder shall return the Escrowed Equity to Buyer, and,
thereafter, neither Seller nor Buyer shall have any continuing obligations
hereunder except as otherwise expressly set forth herein; provided, however,
that if Buyer notifies Seller of a failure to satisfy the conditions precedent
set forth in Section 10.1.2, Seller may, within five (5) days of receipt of
Buyer’s notice agree to satisfy the condition by written notice to Buyer, and
Buyer shall thereupon be obligated to close the transaction contemplated hereby
provided Seller so satisfies such condition.

11. Damage or Destruction Prior to Closing. In the event that the Property
should be damaged by any casualty prior to the Closing, then if the cost of
repairing such damage, as reasonably estimated by Buyer, is:

11.1. Less than Five Hundred Thousand and No/100 Dollars ($500,000.00), the
Closing shall proceed as scheduled and any insurance proceeds shall be assigned
or distributed to Buyer to the extent not expended by Seller for restoration,
and Seller shall pay to Buyer an amount equal to Seller’s deductible maintained
in connection with such insurance; or if said cost is:

11.2. Equal to or greater than Five Hundred Thousand and No/100 Dollars
($500,000.00), then Buyer may elect to terminate this Agreement, in which case
upon return of the Due Diligence Items the Deposit shall be returned to Buyer,
all other escrow documents and funds shall be returned by the Title Company
and/or by Seller’s counsel, as applicable, to the party which delivered them
into Escrow, the Equity Escrow Holder shall return the Escrowed Equity to Buyer,
and thereafter neither party shall have any further obligation to the other,
except for the Surviving Obligations. If Buyer does not elect to terminate this
Agreement in accordance with the foregoing, any insurance proceeds shall be
assigned or distributed to Buyer to the extent not expended by Seller for
restoration, and Seller shall pay to Buyer an amount equal to Seller’s
deductible maintained in connection with such insurance.

12. Eminent Domain. If proceedings are currently pending or, before the Closing
proceedings are commenced, for the taking by exercise of the power of eminent
domain of all or a part of the Property which, as reasonably determined by
Buyer, would render the Property unacceptable to Buyer or unsuitable for Buyer’s
intended use, Buyer shall have the right, by giving notice to Seller within
thirty (30) days after Seller gives notice of the commencement of such
proceedings to Buyer, to terminate this Agreement, in which event this Agreement
shall terminate, the Deposit shall be returned to Buyer upon return of the Due
Diligence Items, all other escrow documents and funds shall be returned by the
Title Company and/or by Seller’s counsel, as applicable, to the party which
delivered them into Escrow, the Equity Escrow Holder shall return the Escrowed
Equity to Buyer, and thereafter neither party shall have any further obligation
to the other except for the Surviving Obligations. If proceedings are currently
pending or, before the Closing proceedings are commenced, for the taking by
exercise of the power of eminent domain of less than such a material part of the
Property, or if Buyer has the right to terminate this Agreement pursuant to the
preceding sentence but Buyer does not exercise such right, then this Agreement
shall remain in full force and effect and, at the Closing, the condemnation
award (or, if not therefore received, the right to receive such portion of the
award) payable on account of the taking shall be transferred or assigned to
Buyer at Closing in the same manner as title to the Property is conveyed. Seller
shall give notice to Buyer within three (3)

 

21 - AGREEMENT FOR PURCHASE AND SALE



--------------------------------------------------------------------------------

business days after Seller’s receiving notice of the commencement of any
proceedings for the taking by exercise of the power of eminent domain of all or
any part of the Property. Notwithstanding anything to the contrary in the
forgoing, any Eminent Domain proceedings or possible Eminent Domain proceedings
which were disclosed in this Agreement, in any of the Due Diligence Items, or in
any documents delivered to Buyer or made available to Buyer electronically on
Seller’s cloud server shall not give Buyer the right to terminate this
Agreement, but rather at the Closing, the condemnation award (or, if not
therefore received, the right to receive such portion of the award) payable on
account of the taking shall be transferred or assigned to Buyer at Closing in
the same manner as title to the Property is conveyed.

13. Notices. All notices, demands and other communications of any type given by
any party hereunder, whether required by this Agreement or in any way related to
the transaction contracted for herein, shall be void and of no effect unless
given in accordance with the provisions of this Section. All notices shall be in
writing and shall be delivered (i) by courier; (ii) by Federal Express or other
nationally recognized overnight delivery service; (iii) by facsimile; or (iv) by
e-mail. Notices delivered by facsimile or e-mail must be followed by
confirmation via Federal Express or other nationally recognized overnight
delivery service. Notices shall be deemed received (i) if by courier, upon
delivery or refusal of same; (ii) if by Federal Express or other nationally
recognized overnight delivery service, the business day following deposit;
(iii) if by facsimile, upon confirmation of transmission; and (iv) immediately
following e-mail transmission. Any notice received on a non-business day or
after 5:00 p.m. Eastern Time on a business day shall be deemed received on the
next business day. Notices shall be given to the following addresses:

 

Seller:    Mission Tanglewood, DST    c/o Christopher Finlay    Forward Capital
   101 Pleasant Street NW    Vienna, Virginia 22180    Phone: (703) 291-6357   
Facsimile: (703) 291-6351    E-mail: ccfinlay@fwdcapital.com With Required Copy
to:    Joseph J. McQuade    Kaplan Voekler Cunningham & Frank, PLC    7 East
Second Street    Richmond, Virginia 23224    Phone: (804) 916-9027    Facsimile:
(804) 916-9127    E-mail: jmcquade@kv-legal.com Buyer:    Landmark Apartment
Trust of America Holdings, LP    c/o Gus G. Remppies    4901 Dickens Road, Suite
101    Richmond, Virginia 23220    Phone: (804) (804) 237-1338    Facsimile:
(804) 237-1345    E-mail: gremppies@latreit.com

 

22 - AGREEMENT FOR PURCHASE AND SALE



--------------------------------------------------------------------------------

With Required Copy to:    Andrew J. Tapscott    Hunton & Williams LLP    951
East Byrd Street    Richmond, Virginia 23219    Phone: (804) 788-8620   
Facsimile: (804) 788-8218    E-mail: atapscott@hunton.com

14. Remedies.

14.1. Defaults by Seller. This Section 14.1 shall not apply to breaches of
representations and warranties, which shall be governed by Section 8.2.2. above.
If there is any default by Seller under this Agreement, following notice to
Seller and seven (7) days, during which period Seller may cure the default,
Buyer may, as it sole option, elect to either (i) declare this Agreement
terminated by giving written notice of termination to Seller and the Title
Company, whereupon the Title Company shall promptly refund the Deposit to Buyer,
all other escrow documents and funds shall be returned by the Title Company
and/or by Seller’s counsel, as applicable, to the party which delivered them
into Escrow, the Equity Escrow Holder shall return the Escrowed Equity to Buyer,
and Seller shall reimburse Buyer for its actual verified out-of-pocket expenses
in conducting its investigations of the Property, negotiating and finalizing
this Agreement, and preparing for Closing, plus any non-refundable Loan
Assumption Related Fees, up to a maximum aggregate amount of $100,000 and
thereafter neither party shall have any further rights or obligations hereunder
except for the Surviving Obligations; or (ii) treat this Agreement as being in
full force and effect and bring an action against Seller for specific
performance.

14.2. Defaults by Buyer. If there is any default by Buyer under this Agreement,
following notice to Buyer and seven (7) days, during which period Buyer may cure
the default, then Seller may, as its sole remedy, declare this Agreement
terminated, in which case the Deposit (but not the Escrowed Equity) shall be
paid to Seller as liquidated damages, all other escrow documents and funds shall
be returned by the Title Company and/or by Seller’s counsel, as applicable, to
the party which delivered them into Escrow, the Equity Escrow Holder shall
return the Escrowed Equity to Buyer, and each party shall thereupon be relieved
of all further obligations and liabilities, except any which survive
termination. Notwithstanding the foregoing, Buyer’s right to cure shall not be
applicable to a failure to close and the Closing shall in no event be extended
pursuant to this Section. In the event this Agreement is terminated due to the
default of Buyer hereunder, Buyer shall deliver to Seller, at no cost to Seller,
the Due Diligence Items and, if requested in writing by Seller, any or all of
Buyer’s Reports.

15. Assignment. Buyer may assign its rights under this Agreement to an entity in
which Buyer has a legally controlling interest; provided, however, that Buyer
shall have no such right unless a written assignment is delivered to Seller no
later than two (2) business days before the Closing Date; and further provided
that no such assignment shall relieve Buyer of its obligations hereunder; and
further provided that no such assignment shall adversely impact the Assumption.

 

23 - AGREEMENT FOR PURCHASE AND SALE



--------------------------------------------------------------------------------

16. Interpretation and Applicable Law. This Agreement shall be construed and
interpreted in accordance with the laws of the state in which the Real Property
is located. Where required for proper interpretation, words in the singular
shall include the plural; the masculine gender shall include the neuter and the
feminine, and vice versa. The terms “successors and assigns” shall include the
heirs, administrators, executors, successors, and assigns, as applicable, of any
party hereto.

17. Amendment. This Agreement may not be modified or amended, except by an
agreement in writing signed by the parties. The parties may waive any of the
conditions contained herein or any of the obligations of the other party
hereunder, but any such waiver shall be effective only if in writing and signed
by the party waiving such conditions and obligations.

18. Attorney’s Fees. In the event it becomes necessary for either party to file
a suit to enforce this Agreement or any provisions contained herein, the
prevailing party shall be entitled to recover, in addition to all other remedies
or damages, reasonable attorneys’ fees and costs of court incurred in such suit,
including those related to any appeal or review.

19. Entire Agreement; Survival. This Agreement constitutes the entire agreement
between the parties pertaining to the subject matter hereof and supersedes all
prior and contemporaneous agreements and understandings of the parties in
connection therewith. No representation, warranty, covenant, agreement or
condition not expressed in this Agreement, if any, shall be binding upon the
parties hereto nor shall they affect or be effective to interpret, change or
restrict the provisions of this Agreement. All of the obligations of the parties
hereunder and all other provisions of this Agreement shall be deemed to have
merged into the Deed and shall be extinguished at Closing or the earlier
termination of this Agreement, except as expressly provided herein.

20. Multiple Originals; Counterparts; Signatures. The parties may execute
numerous originals of this Agreement. Each such executed Agreement and copies of
the same shall have the full force and effect of an original executed
instrument. This Agreement may be executed in any number of counterparts, all of
which when taken together shall constitute the entire Agreement. Signatures
transmitted by facsimile or e-mail shall be treated as originals in all respects
for purposes of executing this Agreement, any amendments hereto and any notices
delivered hereunder.

21. Time of the Essence; Business Day Convention. Time is of the essence of this
Agreement. Time periods hereunder shall be deemed to expire at 5:00 p.m. Eastern
Standard or Daylight Savings Time, as applicable. If the final date of any
period falls upon a Saturday, Sunday or legal holiday under Federal law, the
laws of the State in which the Real Property is located, then in such event the
expiration date of such period shall be extended to the next day which is not a
Saturday, Sunday or legal holiday under Federal law or the laws of the State in
which the Real Property is located.

22. Real Estate Commission; Investment Banking Fees. Seller and Buyer each
represent and warrant to the other that neither Seller nor Buyer has contracted
or entered into any agreement with any real estate broker, agent, finder or any
other party in connection with this transaction other than investment banking
fees payable by Seller at Closing to RW Baird & Co., Inc., and

 

24 - AGREEMENT FOR PURCHASE AND SALE



--------------------------------------------------------------------------------

that neither party has taken any action which would result in any real estate
broker’s, finder’s or other fees or commissions being due and payable to any
party with respect to the transaction contemplated hereby. Each party hereby
indemnifies and agrees to hold the other party harmless from any loss,
liability, damage, cost or expense (including reasonable attorneys’ fees)
resulting to the other party by reason of a breach of the representation and
warranty made by such party in this Section 22.

23. Exchange. Each of Buyer and Seller (or, if applicable, each entity
comprising Seller) reserves the right to structure the sale of the Property as a
like kind exchange pursuant to Section 1031 of the Code. In such event, each
will cooperate with the other and shall have the right to assign its interest in
this Agreement to a qualified exchange intermediary of its choosing to effect
such exchange. Each of Seller and Buyer shall sign a customary assignment and/or
notice of assignment, however, such assignment shall be at no cost or expense to
the other and shall not delay Closing or otherwise affect the terms of this
Agreement.

24. Confidentiality. Except as otherwise contemplated by Section 26, Buyer
agrees that, prior to the Closing, all Due Diligence Items received by Buyer
shall be kept confidential as provided in this Section 24. Without the prior
written consent of Seller, prior to the Closing, the Due Diligence Items shall
not be disclosed by Buyer or its representatives, in any manner whatsoever, in
whole or in part, except (i) to Buyer’s consultants, employees, contractors,
agents, Lenders, investors, attorneys, accountants, title companies, and
representatives who need to know the Property information for the purpose of
evaluating the Property and who are informed by Buyer of the confidential nature
of the Property information; (ii) as may be necessary for Buyer or Buyer’s
representatives to comply with applicable laws, including, without limitation,
governmental, regulatory, disclosure, tax, securities and reporting
requirements; to comply with other requirements and requests of regulatory and
supervisory authorities and self-regulatory organizations having jurisdiction
over Buyer or Buyer’s representatives; to comply with regulatory or judicial
processes; or to satisfy reporting procedures and inquiries of credit rating
agencies in accordance with customary practices of Buyer or its affiliates; and
(iii) to prospective tenants of the Property. The foregoing provisions of this
Section 24 shall survive any termination of this Agreement.

25. Parties Not Bound. Delivery of drafts of this Agreement, and all discussions
and written communications regarding drafts of this Agreement, are preliminary
discussions only and shall not serve as the basis for any claim of any kind
between the parties including any claim of reliance, estoppel, breach of good
faith or breach of contract. Neither party is bound unless and until a fully
executed Agreement is delivered by both parties.

26. Landmark’s SEC Filings. Seller acknowledges that Buyer’s general partner,
Landmark Apartment Trust of America, Inc. (“Landmark”) is a publicly registered
company that may be required to disclose the existence of this Agreement upon
full execution and to make certain filings with the SEC that may include audited
and unaudited financial statements with respect to the Property, including the
most recent pre-acquisition fiscal year (the “Audited Year”) and the current
fiscal year through the date of acquisition (the “Stub Period”) for the
Property. To assist Landmark in preparing the SEC filings and any required
audited financial statements, Seller agrees to (a) within thirty (30) days after
the date of this Agreement, and at Landmark’s request, any time thereafter until
the first anniversary of the Closing Date, deliver an audit inquiry letter

 

25 - AGREEMENT FOR PURCHASE AND SALE



--------------------------------------------------------------------------------

regarding pending litigation and other matters (the “Audit Inquiry Letter”) to
Seller’s counsel prior to Closing and deliver to Landmark an executed letter
from such counsel in response to the Audit Inquiry Letter as soon as reasonably
practicable thereafter, (b) at Landmark’s request at any time until the first
anniversary of the Closing Date, deliver a representation letter in the form
reasonably requested by Landmark’s auditors to Landmark, and (c) provide
Landmark, within thirty (30) days after the date of this Agreement, such
financial and other data and information relating to the Property as Landmark
and its registered independent accounting firm may reasonably require in order
to enable Landmark and its registered independent accounting firm to prepare
such audited and unaudited financial statements with respect to the Property as
Landmark deems necessary to include in its SEC filings, including but not
limited to (i) access to bank statements for the Audited Year and Stub Period,
(ii) a rent roll as of the end of the Audited Year and Stub Period,
(iii) operating statements for the Audited Year and Stub Period (iv) access to
the general ledger for the Audited Year and Stub Period, (v) cash receipts
schedule for each month in the Audited Year and Stub Period, (vi) access to
invoices for expenses and capital improvements in the Audited Year and Stub
Period, (vii) accounts payable ledger and accrued expense reconciliations in the
Audited Year and Stub Period, (viii) check register for the three (3) months
following the Audited Year and Stub Period, (ix) copies of all insurance
documentation for the Audited Year and Stub Period, (x) copies of accounts
receivable aging as of the end of the Audited Year and Stub Period along with an
explanation for all accounts over thirty (30) days past due as of the end of the
Audited Year and Stub Period, (xi) an executed assurance or representation
letter from Seller to Landmark’s registered independent accounting firm in a
form acceptable to Landmark (provided that in no event shall Seller have any
liability to Landmark or such registered independent accounting firm for the
assurances or representations made therein, but Seller shall reasonably
cooperate, at no cost or expense to Seller, in connection with such audit,
including, if required by Landmark’s registered independent accounting firm,
answering a standard Statement on Auditing Standards No. 99 questionnaire from
such registered independent accounting firm). The provisions of this Section
shall survive the Closing for a period of 365 days. Buyer or Landmark shall
reimburse Seller for its actual and documented out-of-pocket expenses in
connection with compliance with this Section.

27. Escrow Conditions.

(a) The duties of the Title Company shall be determined solely by the express
provisions of this Agreement. The parties authorize the Title Company, without
creating any obligation on the part of the Title Company, in the event this
Agreement, the Deposit, any portion of the Escrowed Equity delivered to it, or
any other documents or funds delivered into Escrow, becomes involved in
litigation, to pay over or deliver the Deposit, any portion of the Escrowed
Equity delivered to it, or any other documents or funds delivered into Escrow,
to the clerk of the court in which the litigation is pending and thereupon the
Title Company shall be fully relieved and discharged of any further
responsibility under this Agreement. The undersigned also authorizes the Title
Company, if it is threatened with litigation, to interplead all interested
parties in any court of competent jurisdiction and to pay over or deliver the
Deposit, any portion of the Escrowed Equity delivered to it, or any other
documents or funds delivered into Escrow, to the clerk of that court and
thereupon the Title Company shall be fully relieved and discharged of any
further responsibility hereunder.

 

26 - AGREEMENT FOR PURCHASE AND SALE



--------------------------------------------------------------------------------

(b) The Title Company shall not be liable for any mistake of fact or error of
judgment or any acts or omissions unless caused by its intentional misconduct or
negligence. The Title Company shall be entitled to rely on any instrument or
signature believed by it to be genuine and may assume that any person purporting
to give any writing, notice or instruction in connection with this Agreement is
duly authorized to do so by the party on whose behalf such writing, notice or
instruction is given.

(c) The parties will indemnify the Title Company for and hold it harmless
against any loss, liability or expense incurred without negligence, bad faith or
misconduct on the part of the Title Company arising out of or in connection with
the acceptance of, or the performance of its duties under this Agreement, as
well as the reasonable costs and expenses of defending against any claim or
liability arising under this Agreement.

[THE BALANCE OF THIS PAGE IS INTENTIONALLY LEFT BLANK;

SIGNATURES TO FOLLOW ON THE NEXT PAGES.]

 

27 - AGREEMENT FOR PURCHASE AND SALE



--------------------------------------------------------------------------------

SIGNATURE PAGE(S) FOR

AGREEMENT FOR PURCHASE AND SALE OF

REAL PROPERTY AND ESCROW INSTRUCTIONS

IN WITNESS WHEREOF, the parties hereto have executed this Agreement under seal
as of the Effective Date.

 

  SELLER:    

MISSION TANGLEWOOD, DST, a

Delaware statutory trust

      By:  

Mission Trust Services, LLC, a

Delaware limited liability company

      Its:   Signatory Trustee         By:  

/s/ Christopher C. Finlay

        Name:  

Christopher C. Finlay

        Title:  

Manager

EXECUTED on this the 12th day of April, 2013

[SIGNATURE ON FOLLOWING PAGE]

SELLER’S SIGNATURE PAGE

AGREEMENT FOR PURCHASE AND SALE

MISSION TANGLEWOOD, DST



--------------------------------------------------------------------------------

  BUYER:    

LANDMARK APARTMENT TRUST OF

AMERICA HOLDINGS, LP, a Virginia

Limited partnership

      By:  

Landmark Apartment Trust of

America, Inc.

      Its:   General Partner         By:  

/s/ Stanley J. Olander, Jr.

        Name:  

Stanley J. Olander, Jr.

        Title:  

CEO

EXECUTED on this the 12th day of April, 2013

[SIGNATURE PAGE TO AGREEMENT FOR PURCHASE AND SALE OF REAL

PROPERTY AND ESCROW INSTRUCTIONS]

BUYER’S SIGNATURE PAGE

AGREEMENT FOR PURCHASE AND SALE

MISSION TANGLEWOOD



--------------------------------------------------------------------------------

CONSENT OF TITLE COMPANY

The Title Company hereby agrees to perform its obligations under this Agreement
and acknowledges receipt of (a) the Deposit from Buyer in the amount of One
Hundred Twenty One Thousand Five Hundred and No/100 Dollars ($121,500.00),
(b) the documents listed in Sections 7.3 and 7.4 of this Agreement, and (c) a
fully executed counterpart of this Agreement on             , 2013.

 

CHICAGO TITLE COMPANY By:  

/s/ Debby Moore

Name:   Debby Moore Its:  

 

TITLE COMPANY’S SIGNATURE PAGE

AGREEMENT FOR PURCHASE AND SALE

MISSION TANGLEWOOD



--------------------------------------------------------------------------------

Schedule 4.1

Due Diligence Items

 

1. Preliminary title report or title insurance commitment and underlying title
documents

 

2. ALTA survey

 

3. Rent Roll

 

4. Operating statements for December 2012 and January 2013

 

5. 2013 operating budget and capital budget

 

6. Aged delinquency report

 

7. Lease expiration report

 

8. Security deposit and pet deposit reports

 

9. Payroll schedule including employee name, position, start date, compensation,
benefits, and employee apartment discount if any

 

10. Insurance certificate

 

11. Personal property and inventory list updated

 

12. Tenant leases (to be available at property)

 

13. Service, maintenance and management contracts entered into since 12/29/2012



--------------------------------------------------------------------------------

Schedule 6.2

Service Contracts Entered Into by Seller On or After December 29, 2012

There are no contracts entered into on or after December 29, 2012 which will
generate a termination fee.



--------------------------------------------------------------------------------

Schedule 8.1.3

Rent Roll and Aged Delinquency Report

SEE ATTACHED.



--------------------------------------------------------------------------------

Schedule 8.1.5

Condemnation Disclosure

NONE



--------------------------------------------------------------------------------

Schedule 8.1.6

Non-Compliance Disclosure

NONE



--------------------------------------------------------------------------------

Schedule 8.1.8

Environmental Disclosure Matters

NONE



--------------------------------------------------------------------------------

EXHIBIT A

Legal Description of the Property

BEING all that lot or parcel of land, with improvements thereon and
appurtenances thereto, which is more particularly described as:

Lot 1, Block “B” and Lot 7, Block “C”, of TANGLEWOOD FOREST SECTION SEVEN, a
subdivision in Travis County, Texas, according to the map or plat, of record in
Volume 84, Pages 105C-105D, of the Plat Records of Travis County, Texas.

 

1 – EXHIBIT A



--------------------------------------------------------------------------------

EXHIBIT B

Form of Assignment and Assumption Agreement

This Assignment and Assumption Agreement (this “Assignment”) is made as of this
     day of             , 201    , by and between                     , a
                     (“Assignor”), and                    , a
                     (“Assignee”).

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Assignor hereby grants, sells, transfers and assigns unto
Assignee all of the rights, title and interest of Assignor, if any, in, to and
under any and all of the following items (collectively, the “Assumed Items”), to
the extent that they are related to that certain real property located in
                    ,                     , which is more particularly described
in Exhibit A attached hereto (the “Real Property”) which Assignor is selling to
Assignee pursuant to an Agreement for Purchase and Sale date
                     (the “Agreement”):

(a) all contracts or agreements set forth on Exhibit B attached hereto and
incorporated herein for all purposes by this reference, to the extent that they
relate to the Real Property, or improvements thereon, including, but not limited
to, maintenance or utility contracts (collectively the “Contracts”);

(b) any and all Permits (as defined in the Agreement) and plans and
specifications, architectural and engineering drawings and the common name of
the Real Property; and

(c) All leases, including associated amendments, with all persons leasing the
Real Property or any portion thereof (collectively, the “Leases”), together with
all security deposits held in connection with the Leases and all of Seller’s
right, title and interest in and to all guarantees for such Leases.

Assignee hereby accepts the foregoing assignment and from and after the date
hereof, hereby (i) agrees to pay, perform and discharge, as and when due, all of
the agreements and obligations related the Contracts and Leases, (ii) agrees to
be bound by all of the terms and conditions of the Contracts and Leases, and
(iii) agrees to indemnify and defend Assignor from, for and against any claim or
loss related to any of the Contracts or Leases first arising on or after the
date hereof.

EXCEPT AS PROVIDED IN THE AGREEMENT, ASSIGNOR HAS NOT MADE AND DOES NOT AND WILL
NOT MAKE ANY WARRANTIES OR REPRESENTATIONS WITH RESPECT TO THE ASSIGNED ITEMS
AND ASSIGNOR SPECIFICALLY DISCLAIMS ANY IMPLIED WARRANTIES OR WARRANTIES ARISING
BY OPERATION OF LAW, INCLUDING, BUT IN NO WAY LIMITED TO, ANY WARRANTY OF
CONDITION, MERCHANTABILITY, HABITABILITY OR FITNESS FOR A PARTICULAR PURPOSE OR
USE. ASSIGNEE ACKNOWLEDGES THAT ASSIGNEE IS A SOPHISTICATED PARTY FAMILIAR WITH
THIS TYPE OF REAL PROPERTY AND THAT, SUBJECT ONLY TO THE EXPRESS WARRANTIES SET
FORTH IN THE AGREEMENT, IF ANY, ASSIGNEE IS ACQUIRING THE ASSIGNED ITEMS “AS IS
AND WHERE IS, WITH ALL FAULTS,” IN THEIR PRESENT STATE

 

1 – EXHIBIT B



--------------------------------------------------------------------------------

AND CONDITION. ASSIGNEE SHALL ASSUME THE RISK THAT ADVERSE MATTERS AND
CONDITIONS MAY NOT HAVE BEEN REVEALED BY ASSIGNEE’S INSPECTIONS AND
INVESTIGATIONS.

Assignor hereby covenants that it will, at any time and from time to time upon
written request therefor, at Assignee’s sole expense and without the assumption
of any additional liability therefor, execute and deliver to Assignee, and its
successors and assigns, any new or confirmatory instruments and take such
further acts as Assignee may reasonably request to fully evidence the assignment
contained herein.

Claims under this Assignment are subject to the limitations set forth in the
Agreement. The provisions of this Assignment shall be binding upon, and shall
inure to the benefit of, the successors and assigns of Assignor and Assignee,
respectively. This Assignment may be executed in any number of counterparts,
each of which shall be deemed an original, but all of which when taken together
shall constitute one and the same instrument.

IN WITNESS WHEREOF, Assignor and Assignee have caused their duly authorized
representatives to execute this Assignment as of the date first above written.

[THE BALANCE OF THIS PAGE IS INTENTIONALLY LEFT BLANK;

SIGNATURES TO FOLLOW ON THE NEXT PAGES.]

 

2 – EXHIBIT B



--------------------------------------------------------------------------------

ASSIGNOR:    

 

  ,     a  

 

      By:  

 

      Name:  

 

      Title:  

 

 

 

3 – EXHIBIT B



--------------------------------------------------------------------------------

ASSIGNEE:    

 

  ,     a  

 

      By:  

 

      Name:  

 

      Title:  

 

 

 

4 – EXHIBIT B



--------------------------------------------------------------------------------

EXHIBIT C

Form of Bill of Sale

For good and valuable consideration, receipt and sufficiency of which is hereby
acknowledged, the undersigned,                     , a                     
(“Seller”), does hereby give, grant, bargain, sell, transfer, assign, convey and
deliver to         , a              (“Buyer”), all tangible and intangible
personal property of Seller located on or used exclusively in connection with
that certain real property (the “Real Property”) located in
                    ,                     , commonly known as
                    , which Real Property is more particularly described on
Exhibit A attached hereto.

The assets transferred hereby are owned by Seller and are conveyed to Buyer free
from liens, encumbrances, security interests and claims of any lessors or other
parties (other than the Existing Lender), but are otherwise conveyed AS-IS
WHERE-IS WITHOUT ANY REPRESENTATION OF MERCHANTABILITY OR FITNESS FOR ANY
PURPOSE WHATSOEVER.

Seller hereby covenants that it will, at any time and from time to time upon
written request therefor, at Buyer’s sole expense and without the assumption of
any additional liability thereby, execute and deliver to Buyer, its nominees,
successors and/or assigns, any new or confirmatory instruments and do and
perform any other acts which Buyer, its nominees, successors and/or assigns, may
reasonably request in order to fully assign and transfer to and vest in Buyer,
its nominees, successors and/or assigns, and protect its or their rights, title
and interest in and enjoyment of, all of the assets of Seller intended to be
transferred and assigned hereby, or to enable Buyer, its nominees, successors
and/or assigns, to realize upon or otherwise enjoy any such assets.

Claims under this Bill of Sale are subject to the limitations set forth in the
Agreement for Purchase and Sale under which the Real Property is being sold and
this Bill of Sale is delivered. All references to “Seller” and “Buyer” herein
shall be deemed to include their respective nominees, successors and/or assigns,
where the context permits.

Dated:             , 2013

 

SELLER:    

 

    a  

 

    By:  

 

    Name:  

 

    Title:  

 

 

1 – EXHIBIT C



--------------------------------------------------------------------------------

EXHIBIT D

Form of Survey Affidavit

Real Property Survey Affidavit

 

Date:                         GF No.                     

 

Name of Affiant(s):  

 

Address of Affiant:  

 

Description of Property:  

 

Name of Title Company:   Chicago Title Co. and/or Fidelity National Title
Insurance Company

Before me, the undersigned notary for the State of Texas, personally appeared
Affiant(s) who after by me being sworn, stated:

 

  1. We are the owners of the Property.

 

  2. We are familiar with the property and the improvements located on the
Property.

 

  3. We are closing a transaction requiring title insurance and the proposed
insured lender has requested area and boundary coverage in the title insurance
policy to be issued in this transaction. We understand that the Company may make
exceptions to the coverage of the title insurance as Company may deem
appropriate. We understand that the owner of the property, if the current
transaction is a sale, may request a similar amendment to the area and boundary
coverage in the Owner Policy of Title Insurance upon payment of the promulgated
premium.

 

  4. To the best of our actual knowledge and belief, since                     
there have been no:

 

  a. Construction projects such as new structures, additional buildings, rooms,
garages, swimming pools or other permanent improvements or fixtures;

 

  b. Changes in the location of boundary fences or boundary walls;

 

  c. Construction projects on immediately adjoining properties which encroach on
the Property;

 

  d. Conveyances, re-plattings, easement grants and/or easement dedications
(such as a utility line) by any party affecting the Property.

 

  e. Except for the following:

 

 

 

 

1 – EXHIBIT D



--------------------------------------------------------------------------------

  5. We understand that Title Company is relying on the truthfulness of the
statements made in this affidavit to provide the area and boundary coverage and
upon the evidence of the existing real property survey of the Property attached
to this Affidavit. This affidavit is not made for the benefit of any other
parties and this affidavit does not constitute a warranty or guarantee of the
location of improvements.

 

  6. We understand that we have no liability to Title Company or the title
insurance company that will issue the policy(ies) should the information in this
Affidavit be incorrect other than information that we personally know to be
incorrect and which we do not disclose to the Title Company.

 

AFFIANT:   

SWORN TO AND SUBSCRIBED before me this      day of             , 2013.

 

 

NOTARY PUBLIC

STATE OF TEXAS

My Commission Expires:

 

2 – EXHIBIT D